      Case 7:19-cv-00411 Document 72 Filed on 03/02/21 in TXSD Page 1 of 6



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION


NORTH AMERICAN BUTTERFLY                 §
ASSOCIATION d/b/a THE                    §
NATIONAL BUTTERFLY CENTER,               §
AND MARIANNA TREVINO WRIGHT              §
       Plaintiffs                        §
                                         §
                                         §                    CASE NO. 7:19-cv-00411
VS.                                      §
                                         §
                                         §
NEUHAUS & SONS, LLC, BRIAN               §
KOLFAGE, AND WE BUILD THE                §
WALL INC. et al                          §
     Defendants                          §


                                AGREED STIPULATED
                               CONFIDENTIALITY ORDER

1.    This Agreed Stipulated Confidentiality Order shall apply to information, documents,
      excerpts from documents, and other materials produced in this action pursuant to
      Federal Rules of Civil Procedure governing disclosure and discovery.

2.    Information, documents, and other materials may be designated by the producing
      party in the manner permitted (“the Designating Person”). All such information,
      documents, excerpts from documents, and other materials will constitute
      “Designated Material” under this Order. The designation shall be either (a)
      “CONFIDENTIAL” or (b) “CONFIDENTIAL-ATTORNEYS’ EYES ONLY.” This Order
      shall apply to Designated Material produced by any party or third-party in this
      action.

3.    “CONFIDENTIAL” information means information, documents, or things that have
      not been made public by the disclosing party and that the disclosing party
      reasonably and in good faith believes contains or comprises (a) trade secrets, (b)
      proprietary business information, or (c) information implicating an individual or a
      party’s legitimate expectation of privacy.

4.    “CONFIDENTIAL-ATTORNEY’S EYES ONLY” means CONFIDENTIAL information
      that the disclosing party reasonably and in good faith believes is so highly sensitive
      that its disclosure could result in significant competitive or commercial
      disadvantage to the designating party, or is of information of a private or policital
      nature that another party might be inclined to disclose to a third party, or use in
      some way use outside of this lawsuit.
                                             1
     Case 7:19-cv-00411 Document 72 Filed on 03/02/21 in TXSD Page 2 of 6




5.   Designated Material shall not be used or disclosed for any purpose other than the
     litigation of this action and may be disclosed only as follows:

      a. Parties: Material designated “CONFIDENTIAL” may be disclosed to parties to
          this action or directors, officers and employees of parties to this action, who
          have a legitimate need to see the information in connection with their
          responsibilities for overseeing the litigation or assisting counsel in preparing
          the action for trial or settlement. Before Designated Material is disclosed for
          this purpose, each such person must agree to be bound by this Order by
          signing a document substantially in the form of Exhibit A.

      b. Witnesses or Prospective Witnesses: Designated Material, including material
          designated “CONFIDENTIAL-ATTORNEYS’ EYES ONLY,” may be disclosed
          to a witness or prospective witness in this action, but only for purposes of
          testimony or preparation of testimony in this case, whether at trial, hearing, or
          deposition, but it may not be retained by the witness or prospective witness.
          Before Designated Material is disclosed for this purpose, each such person
          must agree to be bound by this Order, by signing a document substantially in
          the form of Exhibit A.

      c. Outside Experts: Designated Material, including material designated
          “CONFIDENTIAL-ATTORNEYS’ EYES ONLY,” may be disclosed to an
          outside expert for the purpose of obtaining the expert’s assistance in the
          litigation. Before Designated Material is disclosed for this purpose, each such
          person must agree to be bound by this Order, by signing a document
          substantially in the form of Exhibit A.

      d. C o u n s e l : D e s i g n a t e d M a t e r i a l , i n c l u d i n g m a t e r i a l d e s i g n a t e d
          “CONFIDENTIAL-ATTORNEYS’ EYES ONLY,” may be disclosed to counsel of
          record and in-house counsel for parties to this action and their associates,
          paralegals, and regularly employed office staff.

      e. Other Persons: Designated Material may be provided as necessary to
          copying services, translators, and litigation support firms. Before Designated
          Material is disclosed to such third parties, each such person must agree to be
          bound by this Order by signing a document substantially in the form of Exhibit
          A.

6.   Prior to disclosing or displaying any Designated Material to any person, counsel
     shall:

      a. Inform the person of the confidential nature of the Designated Material; and

      b. Inform the person that this Court has enjoined the use of the Designated
          Material by him/her for any purpose other than this litigation and has enjoined
          the disclosure of that information or documents to any other person.
                                                       2
     Case 7:19-cv-00411 Document 72 Filed on 03/02/21 in TXSD Page 3 of 6




7.   The confidential information may be displayed to and discussed with the persons
     identified in Paragraphs 5(b) and (c) only on the condition that, prior to any such
     display or discussion, each such person shall be asked to sign an agreement to be
     bound by this Order in the form attached hereto as Exhibit A. In the event such
     person refuses to sign an agreement in substantially the form attached as Exhibit
     A, the party desiring to disclose the confidential information may seek appropriate
     relief from the Court.

8.   A person having custody of Designated Material shall maintain it in a manner that
     limits access to the Designated Material to persons permitted such access under
     this Order.

9.   Counsel shall maintain a collection of all signed documents by which persons have
     agreed to be bound by this Order.

10. Documents shall be designated by stamping or otherwise marking the documents
     with the words “CONFIDENTIAL” or “CONFIDENTIAL-FOR ATTORNEYS’ EYES
     ONLY” thus clearly identifying the category of Designated Material for which
     protection is sought under the terms of this Order. Designated Material not reduced
     to documentary form shall be designated by the producing party in a reasonably
     equivalent way.

11. The parties will use reasonable care to avoid designating as confidential
     documents or information that does not need to be designated as such.

12. A party may submit a request in writing to the party who produced Designated
     Material that the designation be modified or withdrawn. If the Designating Person
     does not agree to the redesignation within fifteen business days, the objecting party
     may apply to the Court for relief. Upon any such application, the burden shall be on
     the Designating Person to show why the designation is proper. Before serving a
     written challenge, the objecting party must attempt in good faith to meet and confer
     with the Designating Person in an effort to resolve the matter.

13. Deposition transcripts or portions thereof may be designated either (a) when the
     testimony is recorded, or (b) by written notice to all counsel of record, given within
     ten business days after the Designating Person’s receipt of the transcript in which
     case all counsel receiving such notice shall be responsible for marking the copies
     of the designated transcript or portion thereof in their possession or control as
     directed by the Designating Person. Pending expiration of the ten business days,
     the deposition transcript shall be treated as designated. When testimony is
     designated at a deposition, the Designating Person may exclude from the
     deposition all persons other than those to whom the Designated Material may be
     disclosed under paragraph 5 of this Order. Any party may mark Designated
     Material as a deposition exhibit, provided the deposition witness is one to whom the

                                            3
     Case 7:19-cv-00411 Document 72 Filed on 03/02/21 in TXSD Page 4 of 6



    exhibit may be disclosed under paragraph 5 of this Order and the exhibit and
    related transcript pages receive the same confidentiality designation as the original
    Designated Material.

14. No Designated Material shall be filed with the Court or used in a hearing unless the
    party seeking to file or use the Designated Material has provided, at least five (5)
    business days before the filing or hearing, written notice to all parties and any
    person designating the information as Designated Material. This pre-filing notice
    shall identify the specific information that the party intends to file or use. Any
    objections to such filing or use shall be made in writing to the Court within the
    five-day period with a request for an expedited hearing. If objections are lodged,
    the Designated Material must not be filed or used until further instruction from the
    Court, unless the information is filed pursuant to the Court’s procedures for filing
    documents under seal.

15. Filing pleadings or other papers disclosing or containing Designated Material does
    not waive the designated status of the material. The Court will determine how
    Designated Material will be treated during trial and other proceedings as it deems
    appropriate.

16. Upon final termination of this action, all Designated Material and copies thereof
    shall be returned promptly (and in no event later than forty-five (45) days after entry
    of final judgment), returned to the producing party, or certified as destroyed to
    counsel of record for the party that produced the Designated Material, or, in the
    case of deposition testimony regarding designated exhibits, counsel of record for
    the Designating Person. Alternatively, the receiving party shall provide to the
    Designating Person a certification that all such materials have been destroyed.

17. Inadvertent production of confidential material prior to its designation as such in
    accordance with this Order shall not be deemed a waiver of a claim of
    confidentiality. Any such error shall be corrected within a reasonable time.

18. The inadvertent or unintentional disclosure of Designated Material, regardless of
    whether the information was so designated at the time of the disclosure, shall not
    be deemed a waiver of a party’s claim of confidentiality, either as to the specific
    information disclosed or as to any other information relating thereto on the same or
    related subject matter if, within ten (10) days of discovering the inadvertent failure to
    designate the material as confidential, the person or entity that provided the
    Designated Material identifies the material produced and amends the designation.

19. The foregoing is entirely without prejudice to the right of any party to apply to the
    Court for any further Protective Order relating to Designated Material; or to object to
    the production of Designated Material; or to apply to the Court for an order
    compelling production of Designated Material; or for modification of this Order; or to
    seek any other relief from the Court.

20. The restrictions imposed by this Order may be modified or terminated only by
                                            4
Case 7:19-cv-00411 Document 72 Filed on 03/02/21 in TXSD Page 5 of 6
     Case 7:19-cv-00411 Document 72 Filed on 03/02/21 in TXSD Page 6 of 6



                                      EXHIBIT A

       I have been informed by counsel that certain documents or information to be
disclosed to me in connection with the matter Cause No. 7:19-cv-00411, North
American Butterfly Association et al v. Nuehaus & Sons, LLC. have been designated as
confidential. I have been informed that any such documents or information labeled
“AGREED STIPULATED CONFIDENTIALITY ORDER” are confidential by Order of the
Court.

      I hereby agree that I will not disclose any information contained in such
documents to any other person, and that I will return or destroy all such information at
the conclusion of this case. I further agree not to use any such information for any
purpose other than this litigation.



Name: _________________________________           Date:_________________________

Signed: ________________________________




                                           6
